Citation Nr: 1026869	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-42 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to August 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

In connection with his appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in May 2010; a transcript of the hearing is 
associated with the claims file.    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, osteoarthritis 
of the bilateral hands is related to his military service, to 
specifically include his cannoneer duties of lifting 40 pound 
shells repeatedly during the frigid Korean winter.

2.  Resolving all doubt in favor of the Veteran, bilateral 
hearing loss is related to his military service, to specifically 
include exposure to acoustic trauma.

3.  Resolving all doubt in favor of the Veteran, tinnitus is 
related to his military service, to specifically include exposure 
to acoustic trauma.



CONCLUSIONS OF LAW

1.  Osteoarthritis of the bilateral hands was incurred during the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Bilateral hearing loss was incurred during the Veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  Tinnitus was incurred during the Veteran's active duty 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for 
osteoarthritis of the bilateral hands, bilateral hearing loss, 
and tinnitus herein constitutes a complete grant of the benefits 
sought on appeal, no further action is required to comply with 
the Veterans Claims Assistance Act of 2000 and the implementing 
regulations.  

At his May 2010 Board hearing and in documents of record, the 
Veteran contends that he has a bilateral hand disorder that is 
the result of loading 40 pound shells in frigid conditions during 
his military service in Korea.  Additionally, he alleges that he 
currently has bilateral hearing loss and tinnitus as a result of 
in-service noise exposure during the course of his duties as a 
cannoneer.  Therefore, the Veteran claims that service connection 
for such disorders is warranted.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; in-service incurrence or aggravation of a 
disease or injury; and a nexus between the claimed in- service 
disease or injury and the present disease or injury.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, including arthritis and organic diseases of the nervous 
system, to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The United States Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for a hearing 
loss where the Veteran can establish a nexus between his current 
hearing loss and a disability or injury he suffered while he was 
in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  The Court has also held that VA regulations do not 
preclude service connection for a hearing loss which first met 
VA's definition of disability after service.  Hensley, supra, at 
159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board observes that the Veteran's complete service treatment 
records are not contained in the claims file and, with the 
exception of his August 1953 separation examination, are noted to 
have been lost in a 1973 fire at the National Personnel Records 
Center.  In cases such as these, VA has a heightened duty to 
explain its findings and conclusions and to consider carefully 
the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

The Veteran's August 1953 separation examination reflects that, 
upon whispered and spoken voice testing, his hearing was 15/15 
bilaterally.  Clinical evaluation of his upper extremities was 
normal.  Additionally, in August 2008 the Veteran indicated that 
he did not receive treatment for his claimed disorders during his 
military service.  

While the Veteran's service treatment records fail to document 
any complaints, treatment, or diagnoses referable to his hands, 
hearing loss, or tinnitus, he is competent to assert the 
occurrence of an in-service injury, i.e., lifting 40 pound shells 
repeatedly, to include in the frigid Korean winter, and exposure 
to acoustic trauma.  See 38 C.F.R. § 3.159(a)(2) (2009); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such injuries 
are consistent with the Veteran's military occupational specialty 
of cannoneer and his service in an Armored Division with over a 
year of foreign service and the receipt of the Korean Service 
Medal.  See 38 U.S.C.A. § 1154(a).

Post-service treatment records reflect diagnoses of 
osteoarthritis of the bilateral hands, bilateral sensorineural 
hearing loss, and tinnitus.  Specifically, records from Dr. 
Carion reflect an impression of osteoarthritis of the bilateral 
hands.  He noted that the Veteran had complained of painful 
osteoarthritis of the hands for approximately the prior six 
years.  Additionally, the December 2008 VA examination diagnosed 
degenerative arthritis of the bilateral hands, limited to the 
proximal and distal interphalangeal joints, and bilateral basal 
joint arthritis with bony subluxation.  

Additionally, in June 2006, Dr. Carion noted that the Veteran 
complained of difficulty hearing for the prior several years.  He 
diagnosed hard of hearing probably secondary to otosclerosis and 
rule out tympanic membrane perforation.  However, in June 2008, a 
specialist in audiology, Dr. Hamzik, diagnosed mild to 
moderate/severe sensorineural hearing loss bilaterally.  An 
accompanying audiogram reflects the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
 -
45
LEFT
10
15
30
-
40

While such audiogram is in graph form and has not been 
interpreted, the Board notes that the Court has held that, as 
fact-finding is a proper function of the Board, the Board is 
permitted to interpret the graphical representations contained in 
the audiograms into numerical results.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  However, the speech discrimination 
portion of the audiogram is not shown to conform to the requisite 
standards using the necessary Maryland CNC speech recognition 
test and, therefore, may not be used by the Board in determining 
whether the Veteran has a bilateral hearing loss disability as 
defined by VA regulations.  At the December 2008 VA examination, 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
40
55
LEFT
15
15
40
40
50

Speech recognition was 100 percent bilaterally.  The examiner 
diagnosed moderate high frequency sensorineural hearing loss 
bilaterally.  Therefore, based on Dr. Hamzik's audiogram and the 
December 2008 VA examination, the Board finds that the 
contemporary medical evidence demonstrates a current bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  Dr. 
Hamzik and the December 2008 VA examiner also diagnosed tinnitus, 
which the latter noted to be constant and bilateral.  

Therefore, as the Veteran has current diagnoses of osteoarthritis 
of the bilateral hands, bilateral hearing loss, and tinnitus, the 
remaining inquiry is whether such disorders are related to his 
military service.  

The Board has first considered whether service connection is 
warranted for osteoarthritis of the bilateral hands and bilateral 
hearing loss on a presumptive basis.  However, the record fails 
to show that the Veteran manifested arthritis and/or 
sensorineural hearing loss to a degree of 10 percent within the 
one year following his service discharge in August 1953.  As 
such, presumptive service connection is not warranted for 
osteoarthritis of the bilateral hands and/or bilateral hearing 
loss. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

With respect to whether the Veteran's osteoarthritis of the 
bilateral hands, bilateral hearing loss, and tinnitus are 
directly related to his military service, there are conflicting 
opinions of record.  

Relevant to the Veteran's osteoarthritis of the bilateral hands, 
Dr. Carion indicated in a December 2008 statement that the 
Veteran had painful osteoarthritis in the bilateral hands for 
many years.  He further noted that the Veteran's military service 
included 13 months in Korea where he was an artillery cannoneer, 
handling shells weighing 40-plus pounds in combat conditions.  
Dr. Carion also observed that the weather conditions were very 
extreme with very little protection in the harsh winter months.  
Dr. Carion then opined that, more likely than not, the Veteran's 
conditions of his hands can be attributed to his military 
service.  

In contrast, the December 2008 VA examiner noted that the Veteran 
reported noticing the onset of bilateral hand and digital pain 
related to his in-service duties requiring the continuous use of 
his hands, to include lifting shells.  Since such time, the 
Veteran has developed degenerative changes in his bilateral 
hands, resulting in restricted range of motion and chronic pain.  
Following an interview with the Veteran, a review of the claims 
file, and a physical examination, the VA examiner observed that, 
although the Veteran experienced significant usage of his hands 
while enlisted in active military service, with normal military 
activities, there were no specific injuries.  He further 
determined that, given the fact that there is equal bilateral 
involvement of the proximal interphalangeal and distal 
interphalangeal joints, such would lean towards the diagnosis of 
a systemic degenerative process.  Therefore, the examiner opined, 
the Veteran's current bilateral hand condition is unlikely 
related to any specific traumatic event sustained while in active 
military service and more likely than not related to 
osteoarthritis with generalized involvement of bilateral hands 
and fingers. 

In regard to the December 2008 VA examiner's opinion, the Board 
observes that he did not provide an opinion regarding the 
etiology of osteoarthritis of the Veteran's bilateral hands, 
other than noting that such was a systemic degenerative process.  
Moreover, as indicated by the Veteran at his May 2010 Board 
hearing, the examiner did not take into account the fact that the 
Veteran was exposed to frigid temperatures during the Korean 
winter and worked without gloves.  

With respect to the Veteran's bilateral hearing loss and 
tinnitus, Dr. Hamzik noted that the Veteran's medical history was 
significant for noise exposure during his military service.  She 
observed that he was not wearing hearing protection during his 
military duty, which included service during the Korean War in an 
artillery battalion.  Dr. Hamzik stated that the type of noise 
exposure that the Veteran experienced during his military service 
was impulse noise.  She further indicated that impulse noise 
refers to a short duration sound characterized by a shock wave 
having an instantaneous rise time.  Dr. Hamzik also reported that 
such type of noise is usually the result of a sudden release of 
energy such as an explosion or weapon fire and impulses usually 
occur in relatively quiet backgrounds.  Based on such, Dr. Hamzik 
opined that it was more likely than not that the Veteran's 
hearing loss and tinnitus can be attributed to noise exposure 
while he served in the military.

In contrast, the December 2008 VA examiner noted that the Veteran 
had noise exposure while serving in the artillery in service, but 
worked in an office occupationally and did not report 
recreational noise.  The examiner noted that claims file was 
reviewed and no service treatment records were located.  She 
noted that the Veteran reported the onset of hearing loss and 
tinnitus was ten to twelve years previously, well past his 
service discharge.  Therefore, the examiner opined, it is not 
likely that the Veteran's current hearing loss and tinnitus are 
related to military service.

Relevant to the December 2008 VA examiner's opinion, the Veteran 
clarified at his May 2010 Board hearing that, when the examiner 
inquired as to the onset of his hearing loss and tinnitus, he 
stated it was approximately ten to twelve years previously when 
he thought he had to seek treatment because it had progressively 
worsened.  Moreover, he indicated that he had problems with his 
hearing and tinnitus for the prior twenty to twenty-five years. 

The Board notes that it does not appear that the December 2008 VA 
examiners had a full understanding of the facts before them at 
the time they rendered their opinions despite the fact that they 
reviewed the record.  In this regard, as indicated previously, 
the December 2008 VA examiner who offered a negative opinion 
regarding the etiology of the Veteran's osteoarthritis of the 
bilateral hands did not take into account the fact that the 
Veteran was exposed to frigid temperatures during the Korean 
winter and worked without gloves.  Moreover, he did not offer an 
opinion regarding the etiology of osteoarthritis of the Veteran's 
bilateral hands, other than noting that such was a systemic 
degenerative process.  Additionally, relevant to the December 
2008 VA examiner who offered a negative opinion regarding the 
etiology of the Veteran's bilateral hearing loss and tinnitus, 
she mischaracterized the Veteran's response to her inquiry 
regarding the onset of such disorders, which is the basis of her 
negative opinion.  

Based on the foregoing, the Board will resolve all reasonable 
doubt in favor of the Veteran and find that his diagnosed 
osteoarthritis of the bilateral hands, bilateral hearing loss, 
and tinnitus are related to his military service, to specifically 
include his cannoneer duties of lifting 40 pound shells 
repeatedly during the frigid Korean winter and exposure to 
acoustic trauma.  Therefore, the Board finds that service 
connection is warranted for such disabilities.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for osteoarthritis of the bilateral hands is 
granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


